Name: Political and Security Committee Decision EU SSR GUINEA-BISSAU/1/2008 of 5 March 2008 concerning the appointment of the Head of Mission of the European Union mission in support of security sector reform in the Republic of Guinea-Bissau, EU SSR GUINEA-BISSAU
 Type: Decision
 Subject Matter: international security;  Africa;  European construction;  personnel management and staff remuneration
 Date Published: 2008-03-15

 15.3.2008 EN Official Journal of the European Union L 73/34 POLITICAL AND SECURITY COMMITTEE DECISION EU SSR GUINEA-BISSAU/1/2008 of 5 March 2008 concerning the appointment of the Head of Mission of the European Union mission in support of security sector reform in the Republic of Guinea-Bissau, EU SSR GUINEA-BISSAU (2008/226/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2008/112/CFSP of 12 February 2008 on the European Union mission in support of security sector reform in the Republic of Guinea-Bissau, EU SSR GUINEA BISSAU (1), and in particular the second subparagraph of Article 8(1) thereof, Whereas: (1) Pursuant to the second subparagraph of Article 8(1) of Joint Action 2008/112/CFSP, the PSC is authorised, in accordance with Article 25 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of EU SSR GUINEA-BISSAU, including the decision to appoint a Head of Mission. (2) The Secretary General/High Representative has proposed the appointment of Mr Juan Esteban VerÃ ¡stegui as the Head of EU SSR GUINEA-BISSAU, HAS DECIDED AS FOLLOWS: Article 1 Mr Juan Esteban VerÃ ¡stegui is hereby appointed Head of Mission of the European Union mission in support of security sector reform in the Republic of Guinea-Bissau, EU SSR GUINEA-BISSAU. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until the expiry of Council Joint Action 2008/112/CFSP. Done at Brussels, 5 March 2008. For the Political and Security Committee The President M. IPAVIC (1) OJ L 40, 14.2.2008, p. 11.